Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Applicant’s drawings submitted on April 02, 2019 have been accepted.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on December 15, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal" in line 4.  There is insufficient antecedent basis for this limitation in the claim and the instant claim is also indefinite as it line 2 is to “a plurality of transition metal oxide nanoparticles” and it is unknown 
Claim 6 is indefinite or not further limiting as claim 6 is to the “plurality of transition metal oxide nanoparticles are deposited on the surface of the at least one carbon nanotube” however claim 1 is to the metal nanoparticles being chemically bonded to the carbon nanotube through an oxygen.  It is unknown how the nanoparticles can both be chemically bound to the carbon nanotube, ie. Via an oxygen bond, and also deposited on the surface.  Either will be examined.
The remaining claims depend either directly or indirectly from the instant claim and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 6, the instant claim is to the “plurality of transition metal oxide nanoparticles are deposited on the surface of the at least one carbon nanotube” 
Regarding Claim 10, the instant claim is to “the C-O-M bond is formed by an oxygen atom is bonded between a metal atom of the transition metal oxide and a carbon atom of the carbon nanotube” wherein claim 1 from which this claim depends is to “transition metal oxide nanoparticles are chemically bonded to the at least one nanotube through carbon-oxygen-metal (C-O-M) linkages” and therefore is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0137024) hereafter Lee and further in view of Inoue et al. (US 2014/0099554) hereafter Inoue.
Considering Claims 1 and 10, Lee discloses a metal-carbon nanotube composite comprising a carbon nanotube, a magnetic material and a metal wherein the magnetic material is bound to the carbon nanotube through a binding intervenor [0011]  and [0028] wherein the magnetic material may be a transition metal oxide [0023] and further comprise iron oxide, cobalt oxide, chromium oxide, magnetite or combinations 
Lee is not explicit that the magnetic metal is bound to the carbon nanotube through an oxygen atom.
Inoue teaches a material comprising a carbon bonded to a transition metal through oxygen [0019] wherein the carbon may be a carbon nanotube [0098] wherein the carbon is a plurality of carbon atoms [0054] wherein the metal may comprise chromium or molybdenum as an example [0054].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the magnetic material of Lee to be chemically bound through an oxygen atom to the carbon nanotube as Lee discloses that the oxygen of the metal oxide has strong binding properties.
Considering Claim 2, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses the use of a multi-walled carbon nanotube [0079].
Considering Claim 3, the significance of Lee and Inoue as applied to Claim 1 is explained above.

Lee does not disclose that the carbon nanotubes become entangled and combine with each other to form a free-standing and flexible film.
	Inoue discloses that the composite comprising a C-O-M bond forms a 3-dimensional net-like structure [0019] and [0054] and therefore forms a free-standing film.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the structure of Lee would form a free-standing film prior to mixing with a metal melt.
Considering Claim 4, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses the use of magnetite [0061] to which the ordinary skilled artisan is aware is also known as ferroferric oxide.
Considering Claim 7, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee discloses the use of water in the formulation (Examples) and therefore discloses the use of structural water per the instant specification.
Considering Claims 8 and 9, the significance of Lee and Inoue as applied to Claim 1 is explained above.
Lee discloses that the carbon nanotube-magnetic metal may also be combined with aluminum [0014] but does not disclose the presence of alkali metal ions.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the lithium ions of Inoue into the composition of Lee as Lee and Inoue both disclose the use of aluminum in order to produce a lithium ion battery.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0137024) hereafter Lee in view of Inoue et al. (US 2014/0099554) hereafter Inoue as applied to claim 1 and further in view of Yoshiwara (US 2016/0229695).
Considering Claim 5, the significance of Lee and Inoue as applied to Claim 1 is explained above.
	Lee does not discuss the nature of the carbon nanotubes.
	Yoshiwara discusses forming a carbon nanotube-containing film wherein the carbon nanotubes possess micropores [0043].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the carbon nanotubes of Lee would indeed have micropores as disclosed by Yoshiwara.
Considering Claim 6, the significance of Lee and Inoue as applied to Claim 1 is explained above.
.



Double Patenting
Claims 1 and 6 of this application is patentably indistinct from claim 1 of Application No. 16/373,107. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-10 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 6-19 of copending Application No. 16/373,107 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-19 of copending Application No. 16/373,107 in view of Zaghib et al. (US 2015/0037673) hereafter Zaghib. 
The instant application is to a carbon nano-tube metal oxide composite comprising at least one nanotube and a plurality of transition metal oxide nanoparticles which are chemically bonded and containing at least one pore.  Application ‘107 is to a battery electrode comprising a plurality of carbon nanotubes and a plurality of transition metal oxide nanoparticles which are chemically bonded and comprising a plurality of 
Zaghib discloses a positive electrode useful in lithium batteries comprising a transition metal [0017] and [0051] combined with a fibrous carbon material [0016] comprising carbon nanotubes or nanofibers [0035] and forming a lithium battery [0064].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the composite of the instant application in a lithium battery system as taught by Zaghib.
This is a provisional nonstatutory double patenting rejection.
Conclusion
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS B CALL/Primary Examiner, Art Unit 1732